Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 26 November 2019.	
2.	Claims 1-20 are currently pending and claims 1, 12 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 26 November 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

           Priority

4.	No Priority claimed.
          Drawings

5.	The drawings filed on 26 November 2019 are accepted by the examiner. 



               Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent Application No. 16/695, 854.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose secure execution based on encoded crypto key. And it is obvious to anyone in the art, time of invention that is to use of encoded crypto key to prevent execution of an unauthorized code.

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C §103(a) as being unpatentable over Kounavis et al. (US Publication No. 20200145199), hereinafter Kounavis and in view of Mansour et al. (US Publication No. 20160267280), hereinafter Mansour.  
claim 1:
accessing instructions, a wrapped key, and a cryptographic attribute for the wrapped key from an encrypted memory region (Kounavis,¶27, 48, 26).
wherein the wrapped key encodes a cryptographic key (Kounavis,¶33).
executing, by a processing device, the instructions to derive the cryptographic key in view of the wrapped key and the cryptographic attribute (Kounavis,¶168, 181).
Kounavis does not explicitly suggest, wherein the executing consumes computing resources for a duration of time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶53).
using the cryptographic key to access program data (Kounavis,¶58, Fig.3B).
Kounavis does not explicitly suggest, executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶83, 52-53).
Kounavis does not explicitly suggest, and transmitting a message comprising an indication of the evaluated condition; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶51, 69-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating and using wrapping key to 

In regard to claim 2: 
Kounavis does not explicitly suggest, wherein transmitting the message comprises transmitting a message over a network to a scheduling device that generated the wrapped key, wherein the message indicates that the deriving of the cryptographic key in view of the wrapped key occurred within a predetermined minimum threshold time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶37).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 1.
In regard to claim 3: 
herein the processing device provides a trusted execution environment (TEE) that comprises the encrypted memory region, and wherein the processing device uses the trusted execution environment to execute the instructions and to store the derived cryptographic key (Kounavis,¶26).
In regard to claim 4: 
wherein the encrypted memory region comprises an enclave that stores data that is encrypted and decrypted using cryptographic keys that are accessible to the processing device and are inaccessible to any processes executed by the processing device (Kounavis,¶34).
claim 5:
wherein the encrypted memory region comprises data that is accessible to a virtual machine in a decrypted form and is inaccessible to a hypervisor in the decrypted form (Kounavis,¶46).
In regard to claim 6:
wherein the cryptographic attribute comprises a cryptographic attribute of a cryptographic key used to generate the wrapped key, wherein the cryptographic attribute comprises one or more of a key length, a key derivation function, or a salt value (Kounavis,¶33, 50). 
In regard to claim 7:
wherein deriving the cryptographic key comprises generating a plurality of candidate cryptographic keys for unwrapping the wrapped key in view of the cryptographic attribute (Kounavis,¶152, 98).
In regard to claim 8: 
wherein the program data comprises executable data of at least one of a computer program, a virtual machine image, or a container image (Kounavis,¶108, 91).
In regard to claim 9:
wherein the wrapped key and an encrypted version of the program data are packaged together (Kounavis,¶142).
claim 10:
wherein the duration of time for deriving the cryptographic key satisfies a predetermined minimum threshold value and corresponds to a speed of the computing resources (Kounavis,¶79-80).
In regard to claim 11:
wherein the program data is encrypted and wherein using the cryptographic key to access the program data comprises decrypting the program data in view of the cryptographic key (Kounavis,¶83).
In regard to claim 12:
a memory; and a processing device communicably coupled to the memory, the processing device to: (Abstract).
access instructions, a wrapped key, and a cryptographic attribute for the wrapped key from an encrypted memory region (Kounavis,¶26-27, 48). 
wherein the wrapped key encodes a cryptographic key (Kounavis,¶33).
execute the instructions to derive the cryptographic key in view of the wrapped key and the cryptographic attribute (Kounavis,¶168, 181).
Kounavis does not explicitly suggest, wherein the executing consumes computing resources for a duration of time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶53).

Kounavis does not explicitly suggest, execute the program data, wherein the executed program data evaluates a condition related to the duration of time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶83, 52-53).
Kounavis does not explicitly suggest, and transmit a message comprising an indication of the evaluated condition; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶51, 69-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating and using wrapping key to obtain data of Kounavis with the computing time parameter disclosed in Mansour in order to  in order to have extra layer of security, stated by Mansour at para.20.

In regard to claim 13:
Kounavis does not explicitly suggest, wherein the processing device transmits the message over a network to a scheduling device that generated the wrapped key, and wherein the message indicates that the deriving of the cryptographic key in view of the wrapped key occurred within a predetermined minimum threshold time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶37).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 12.

claim 14:
wherein the processing device provides a trusted execution environment (TEE) that comprises the encrypted memory region, and wherein the processing device uses the trusted execution environment to execute the instructions and to store the derived cryptographic key (Kounavis,¶26).
In regard to claim 15: 
receiving, from a computing device over a network (Kounavis,¶125), a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key (Kounavis,¶26-27, 33, 48).
storing the wrapped key, the cryptographic attribute and instructions into an encrypted memory region (Kounavis,¶157).
Kounavis does not explicitly suggest, executing, by a processing device, instructions to derive the cryptographic key in view of the wrapped key and the cryptographic attribute (Kounavis, ¶168, 181).
wherein the executing consumes computing resources for a duration of time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶53).
using the cryptographic key to access program data (Kounavis,¶58, Fig.3B).
Kounavis does not explicitly suggest, executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶83, 52-53).
Kounavis does not explicitly suggest, and transmitting a message comprising an indication of the evaluated condition; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶51, 69-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating and using wrapping key to obtain data of Kounavis with the computing time parameter disclosed in Mansour in order to  in order to have extra layer of security, stated by Mansour at para.20.
In regard to claim 16: 
Kounavis does not explicitly suggest, wherein transmitting the message comprises transmitting a message over a network to a scheduling device that generated the wrapped key, wherein the message indicates that the deriving of the cryptographic key in view of the wrapped key occurred within a predetermined minimum threshold time; however in a same field of endeavor Mansour discloses this limitation (Mansour, ¶37).
Same motivation for combining the respective features of Kounavis and Mansour applies herein, as discussed in the rejection of claim 15.

In regard to claim 17: 
wherein the processing device provides a trusted execution environment (TEE) that comprises the encrypted memory region, and wherein the processing device uses the trusted execution environment to execute the instructions and to store the derived cryptographic key (Kounavis,¶26).
In regard to claim 18:
wherein the encrypted memory region comprises an enclave that stores data that is encrypted and decrypted using cryptographic keys that are accessible to the processing device and are inaccessible to any processes executed by the processing device (Kounavis,¶34).
claim 19:
wherein the encrypted memory region comprises data that is accessible to a virtual machine in a decrypted form and is inaccessible to a hypervisor in the decrypted form (Kounavis,¶46).
In regard to claim 20:
wherein the cryptographic attribute comprises a cryptographic attribute of a cryptographic key used to generate the wrapped key, wherein the cryptographic attribute comprises one or more of a key length, a key derivation function, or a salt value (Kounavis,¶33, 50). 
   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890